Exhibit NOVA MEASURING INSTRUMENTS LTD. CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2009 UNAUDITED NOVA MEASURING INSTRUMENTS LTD. CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2009 Contents Page Condensed Interim Balance Sheets F-2 Condensed Interim Statements of Operations F-3 Condensed Interim Statements of Cash Flows F-4 - F-5 Note to Condensed Interim Consolidated Financial Statements F-6 F - 1 NOVA MEASURING INSTRUMENTS LTD. CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS (In thousands, except share data) As of September 30, As of December 30, 2009 2008 Unaudited Audited CURRENT ASSETS Cash and cash equivalents $ 15,546 $ 19,325 Short-term interest-bearing bank deposits 47 97 Trade accounts receivable, net of allowance for doubtful accounts of $101 and $49, respectively 5,602 2,783 Inventories 4,709 6,862 Other current assets 1,212 1,086 27,116 30,153 LONG-TERM ASSETS Long-term interest-bearing bank deposits 525 544 Other long-term assets 170 157 Severance pay funds 2,266 2,141 2,961 2,842 FIXED ASSETS, NET 2,196 2,796 Total assets $ 32,273 $ 35,791 CURRENT LIABILITIES Trade accounts payable $ 1,516 $ 3,480 Deferred revenues 699 2,385 Other current liabilities 3,357 4,042 5,572 9,907 LONG-TERM LIABILITIES Liability for employee severance pay 3,238 3,152 Deferred revenue 242 351 Other long-term liability 38 40 3,518 3,543 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Ordinary shares, NIS 0.01 par value - authorized 40,000,000 shares, issued and outstanding 19,456,503 and 19,378,339 shares, respectively 55 55 Additional paid-in capital 84,447 83,969 Accumulated other comprehensive income (loss) 236 (191 ) Accumulated deficit (61,555 ) (61,492 ) Total shareholders' equity 23,183 22,341 Total liabilities and shareholders' equity $ 32,273 $ 35,791 The accompanying note is an integral part of the condensed interim consolidated financial statements. F - 2 NOVA MEASURING INSTRUMENTS LTD. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except loss per share data) Nine months ended September 30, Year ended December 31, 2009 2008 2008 Unaudited Unaudited Audited REVENUES: Products $ 16,993 $ 22,645 $ 25,673 Services 7,085 10,096 13,296 24,078 32,741 38,969 COST OF REVENUES: Products 7,333 10,884 12,527 Inventory write-off and inventory purchase commitment losses - 850 1,400 Services 6,554 9,363 12,059 13,887 21,097 25,986 GROSS PROFIT 10,191 11,644 12,983 OPERATING EXPENSES: Research and development, net of participation by the Office of Chief Scientist of $1,518, $1,644 and $2,002, respectively 4,816 6,383 8,606 Sales and marketing 3,989 6,113 7,503 General and administrative 1,581 2,461 3,199 Impairment loss on intangibles and equipment related to Hypernex assets and liabilities acquisition - 633 633 10,386 15,590 19,941 OPERATING LOSS (195 ) (3,946 ) (6,958 ) INTEREST INCOME, NET 132 96 171 GAIN (IMPAIRMENT) ON SHORT TERM INVESTMENTS - - 1,366 132 96 1,537 NET LOSS FOR THE YEAR $ (63 ) $ (3,850 ) $ (5,421 ) LOSS PER SHARE: Basic and dilutedloss per share $ (0.00 ) $ (0.20 ) $ (0.28 ) Shares used in calculation of basic and diluted loss per share 19,391 19,366 19,369 The accompanying note is an integral part of the condensed interim consolidated financial statements. F - 3 NOVA MEASURING INSTRUMENTS LTD. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine months ended September 30, Year ended December 31, 2009 2008 2 0 0 8 Unaudited Unaudited Audited CASH FLOWS – OPERATING ACTIVITIES Net loss for the year $ (63 ) $ (3,850 ) $ (5,421 ) Adjustments to reconcile net loss to net cash used in operations: Depreciation and amortization 907 1,005 1,320 Impairment of intangibles and fixed assets - 633 643 Amortization of deferred stock-based compensation 336 442 556 Increase in liability for employee termination benefits, net 28 94 33 Impairment (gain) on short-term investments - - (1,366 ) Net recognized losses on investments - 17 66 Decrease (increase) in trade accounts receivables (2,819 ) 3,898 6,363 Decrease (Increase) in inventories 1,946 571 1,330 Decrease (increase) in other short and long term assets 134 207 247 Decrease in trade accounts payables and other long term liabilities (1,964 ) (3,561 ) (4,013 ) Decrease in other current liabilities (600 ) (3,117 ) (3,371 ) Increase (decrease) in short and long term deferred revenue (1,795 ) 1,079 339 Net cash from (used in) operating activities (3,890 ) (2,582 ) (3,274 ) CASH FLOWS – INVESTING ACTIVITIES Decrease (increase) in short-term interest-bearing bank deposits 50 (118 ) (97 ) Decrease (Increase) in short term investments - (8,554 ) 32 Proceeds from held to maturity securities - 3,700 3,701 Proceeds from long-term investments - - 2,928 Proceeds from long-term interest-bearing bank deposits 19 1,643 1,643 Additions to fixed assets (100 ) (904 ) (944 ) Net cash – investing activities (31 ) (4,233 ) 7,263 CASH FLOWS – FINANCING ACTIVITIES Shares issued under employee share-based plans 142 12 12 Net cash – financing activities 142 12 12 Increase (decrease) in cash and cash equivalents (3,779 ) (6,803 ) 4,001 Cash and cash equivalents – beginning of year 19,325 15,324 15,324 Cash and cash equivalents – end of year $ 15,546 $ 8,521 $ 19,325 The accompanying note is an integral part of the condensed interim consolidated financial statements. F - 4 NOVA MEASURING INSTRUMENTS LTD. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) SCHEDULE A -NON CASH ACTIVITIES Nine months ended September 30, Year ended December 31, 2009 2008 2 0 0 8 Transfer of assets from inventory to fixed assets $ 208 $ 332 $ 402 The accompanying note is an integral part of the condensed interim consolidated financial statements. F - 5 NOTE 1 -GENERAL In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, which are necessary for a fair presentation of the financial position and results of operations for the periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted.These condensed consolidated financial state­ments should be read in conjunction with the audited financial statements and notes included in the Company's 2008 Annual Financial Statements. The results of operations for the nine months ended September 30, 2009 are not necessarily indicative of the operating results for the full year. F
